Citation Nr: 1342968	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for Huntington's disease prior to February 2005, to an initial rating in excess of 30 percent prior to May 2011 and to an initial rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Betty Jones


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1998 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In October 2010 the Veteran appeared before the undersigned and offered testimony in support of his claim.  A complete transcript is of record.  In January 2011 the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2013 supplemental statement of the case indicates that on May 4, 2011, the Veteran was examined by VA.  The Board has reviewed the claims file and electronic records file (Virtual VA), but a copy of the examination report is not of record.  Additionally the supplemental statement of the case indicates that VA treatment records from 2004 to 2013 were reviewed.  The claims file does not contain any VA treatment records after 2010 and the Veteran's electronic file does not contain any VA treatment records.  As such, a remand is required to secure a copy of the VA examination report and all VA treatment records of the Veteran dated after 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the May 2005 VA examination report referred to in the July 2013 supplemental statement of the case.  

2.  Obtain all VA treatment records dated from 2010 and associate them with the claims file.  

3.  Thereafter, return the file to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


